82 F.3d 403
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Elaine M. CALLAHAN, Plaintiff, Appellant,v.Chief Justice LIACOS, et al., Defendants, Appellees.
Nos. 95-1553, 95-1554.
United States Court of Appeals, First Circuit.
April 18, 1996.

D.Mass.
AFFIRMED.
Appeals from the United States District Court for the District of Massachusetts [Hon.  Robert E. Keeton, U.S. District Judge].
Elaine M. Callahan on briefs pro se.
Before SELYA, CYR and LYNCH, Circuit Judges.
PER CURIAM.


1
We have reviewed the record and plaintiff's appellate filings.   We affirm substantially for the reasons stated by the district court in its orders dismissing plaintiff's actions.  See also Doyle v. Oklahoma Bar Ass'n, 998 F.2d 1559 (10th Cir.1993).


2
Plaintiff's request to stay appellate proceedings and for oral argument are denied.


3
Affirmed.